Exhibit 10.2

June 23, 2010

Sandeep Nayyar

Re: Employment Terms

Dear Mr. Nayyar:

Power Integrations, Inc. (the “Company”) is pleased to offer you the position of
Chief Financial Officer and VP of Finance on the following terms. This offer is
subject to approval of the Company’s Board of Directors (the “Board”).

You will be responsible for the duties assigned to your position and will report
directly to me. You will work at our facility located at San Jose, California.
Of course, the Company may change your position, duties, and work location from
time to time in its discretion.

Your salary initially will be at the rate of $275,000 per year, less payroll
deductions and all required withholdings, paid bi-weekly.

You will also be eligible to participate in our Executive Staff Bonus program
pursuant to the terms of that program. Your potential annual target bonus for
2010 will be 3,000 Performance Stock Units (PSUs) which will be prorated to
1,500 PSUs. If Company objectives are met, you will receive a target bonus
payout of 100% of your prorated amount. The actual amount paid could be more or
less than your target amount (from zero up to 200% of target) depending on the
Company’s actual financial performance. The plan will be in effect from
January 1, 2010 through December 31, 2010 and will be based on the full year
financial and operational results of the Company. Currently, the plan is based
on a combination of the Company obtaining certain levels of operating income and
revenue for the entire year, excluding any extraordinary, one time accounting
items. At this time, 75% of the payout is based on Target Operating Income and
25% is based on Target Revenue.

The Company will have the sole discretion to determine whether you have earned
any bonus under this program and to determine the amount of any such bonus. If
you leave the Company for any reason prior to end of the bonus year,
December 31, 2010, no pro rata bonus will be earned.

Subject to approval by the Board or its Compensation Committee, and pursuant to
the Company’s Equity Incentive Plan (the “Plan”), the Company shall grant you an
option to purchase up to 44,000 shares of the Company’s common stock at the fair
market value as determined by the Board as of the date of grant (the “Option”)
and of the 44,000 shares, the number of shares subject to an incentive stock
option shall be the maximum number of shares permitted under the Plan and by
applicable law, and the balance of the Option shares shall be a nonqualified
option. The Option will be subject to the terms and conditions of the Plan and
your



--------------------------------------------------------------------------------

grant agreement. Your grant agreement will include a four-year vesting schedule.
You will be considered an “Insider” for purposes of trading in company
securities and are required to comply with the Power Integrations’ Insider
Trading policy.

In addition, subject to approval by the Board or its Compensation Committee, and
pursuant to the Plan, the Company shall grant you 22,000 restricted stock units
(RSUs). The RSUs will be subject to the terms and conditions of the Plan and
your grant agreement. Your RSUs will vest over four years from the date of hire,
with 25% vesting at the end of each year of employment following grant. There is
a tax withholding requirement at the time your RSUs vest.

You will not be eligible for a salary increase or further grants of RSUs or
stock options in connection with the 2011 Focal Review.

In addition, after one year of employment, you will be eligible to participate
in the Executive Officers Benefits program pursuant to the terms of that
program. You will be eligible for the following standard Company benefits:
medical insurance, vacation, sick leave and holidays. Details about these
benefits are provided in the Employee Handbook and Summary Plan Descriptions,
available for your review. The Company may change compensation and benefits from
time to time in its discretion.

As a Company employee, you will be expected to abide by Company policies and
procedures, and acknowledge in writing that you have read and will comply with
the Company’s Employee Handbook. As a condition of employment, you must read,
sign and comply with the attached Employee Proprietary Information and
Inventions Agreement which prohibits unauthorized use or disclosure of Company
proprietary information, and you must read, sign and comply with the Company’s
Code of Conduct.

In your role as principal financial and accounting officer of the Company, you
understand that you will be certifying the accuracy of the Company’s financial
statements relating to its Securities and Exchange Commission filings,
commencing with the filing of the Company’s Quarterly Report on Form 10-Q
applicable to the quarter ended June 30, 2010.

Your employment relationship is at will. You may terminate your employment with
the Company at any time and for any reason whatsoever simply by notifying the
Company. Likewise, the Company may terminate your employment at any time, with
or without cause or advance notice. Your employment at-will status can only be
modified in a written agreement signed by you and by an officer of the Company.
As required by law, this offer is subject to satisfactory proof of your right to
work in the United States.

This letter, together with your Employee Proprietary Information and Assignment
Agreement, forms the complete and exclusive statement of your employment
agreement with the Company.

The terms in this letter supersede any other agreements or promises made to you
by anyone, whether oral or written. This letter agreement cannot be changed
except in a written agreement signed by you and a duly authorized officer of the
Company.

Please sign and date this letter and the enclosed Employee Proprietary
Information and Inventions Agreement, and return them to me if you wish to
accept employment at the Company



--------------------------------------------------------------------------------

under the terms described above. If you accept our offer, your start date will
be no later than June 28, 2010.

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

 

Sincerely,        

/s/ Balu Balakrishnan

        Balu Balakrishnan         President and CEO         Accepted:        

/s/ Sandeep Nayyar

     

    6/23/10

  Sandeep Nayyar       Date  

 

Start Date:  

6/25/10

   

 

Attachment: Proprietary Information and Inventions Agreement



--------------------------------------------------------------------------------

EMPLOYEE AGREEMENT REGARDING

CONFIDENTIALITY AND INVENTIONS

This Agreement is intended to formalize in writing certain understandings and
procedures of Power Integrations, Inc. (the “Company”). I recognize that the
Company is engaged in a continuous program of research, development, and
production respecting its business, present and future.

In return for my new or continued employment by the Company, I acknowledge and
agree that:

1. Previous Work

All previous work, if any, done by me for the Company relating in any way to the
conception, design, development or support of products for the Company is the
property of the Company.

2. Confidentiality

I will maintain in confidence and will not disclose or use, either during or
after the term of my employment without the prior express written consent of the
Company, any proprietary or confidential information or know-how belonging to
the Company (“Proprietary Information”), whether or not it is in written or
permanent form, except to the extent required to perform duties on behalf of the
Company in my capacity as an employee. Proprietary information refers to any
information, not generally known in the relevant trade or industry, which was
obtain from the Company, or which was learned, discovered, developed, conceived,
originated or prepared by me in the scope of my employment. Such Proprietary
Information includes, but is not limited to, software, technical and business
information relating to the Company’s inventions or products, research and
development, production processes, manufacturing and engineering processes,
machines and equipment, finances, customers, marketing and production and future
business plans and any other information which is identified as confidential by
the Company. Upon termination of my employment or at the request of my
supervisor before termination, I will deliver to the Company all written and
tangible material in my possession incorporating the Proprietary Information or
otherwise relating to the Company’s business. These obligations with respect to
Proprietary Information extend to information belonging to customers and
suppliers of the Company who may have disclosed such information to me as the
result of my status as employee of the Company.

3. Inventions

(a) Disclosure and Assignment of Inventions

I will promptly disclose and describe to the Company, and I hereby assign and
agree to assign to the Company or its designee, my entire right, title, and
interest in and to, all Inventions which I may solely or jointly conceive,
develop or reduce to practice during the period of my employment with the
Company (i) which relate at the time of conception or reduction to practice of
the Invention to the Company’s business or actual or demonstrably anticipated
research development, or (ii) which were developed on any amount of the
Company’s time or with the use of any of the Company’s equipment, supplies,
facilities or trade secret information, or (iii) which resulted from any work I
performed for the Company.



--------------------------------------------------------------------------------

However, I do not assign or agree to assign any Inventions relating in any way
to the Company’s business or demonstrably anticipated research and development
which were made by me prior to my employment with the Company, which Inventions,
if any, are identified on Exhibit A to this Agreement A (which attachment
contains no confidential information). I have no rights in any Inventions other
than the Inventions specified in Exhibit A.

(b) Definition of Inventions

As used in this Agreement, the term “Inventions” means any new or useful art,
discovery, contribution, finding or improvement, whether or not patentable, and
all related know-how, including but not limited to all designs, trademarks,
discoveries, formulae, processes, manufacturing techniques, trade secrets,
inventions, improvements, ideas or copyrightable or patentable works, including
all rights to obtain, register, perfect and enforce these proprietary interests.

(c) One Year Presumption

I recognize that Inventions relating to my activities while working for the
Company and conceived or made by me, alone or with others, within one year after
termination of my employment may have been conceived in significant part while
employed by the Company. Accordingly, I agree that such Inventions shall be
presumed to have been conceived during my employment with the company and are to
be assigned to the Company unless and until I have established the contrary.

(d) Nonassignable Inventions

This Agreement does not apply to an invention which qualifies fully as a
nonassignable invention under the provisions of Section 2870 of California Labor
Code. However, I agree to disclose promptly in writing to the Company all
Inventions made or conceived by me during the term of my employment and for one
(1) year thereafter, whether or not I believe such Inventions are subject to
this Agreement, to permit a determination by the Company as to whether or not
the Inventions should be the property of the Company. Any such information will
be received in confidence by the Company.

(e) Shop Rights

I agree that the Company will be entitled to shop rights providing the Company a
nonexclusive, royalty- free, and irrevocable (although nontransferable and
nonassignable) license to make, use, and sell any invention or other protectable
development (whether patentable or not) conceived or made by me which is not
within the scope of Section 3 (a) but which was conceived or made on the time of
the Company or with the use of the facilities or materials of the Company or
with the use of proprietary information of the Company.

4. Company Materials

Upon termination of my employment with the Company or at any other time upon the
Company’s request, I will promptly deliver to the Company, without retaining any
copies, all documents and other materials furnished to me by the Company or
prepared by me for the Company.



--------------------------------------------------------------------------------

5. Competitive Employment

During the term of my employment with the Company, I will not engage in any
employment, consulting, or other activity in any business competitive with the
Company without the Company’s written consent.

6. Non-solicitation

During the term of my employment with the Company and for a period of two
(2) years thereafter, I will not solicit or encourage or cause others to solicit
or encourage, any employees of the Company to terminate their employment with
the Company.

7. Acts to Secure Proprietary Rights

(a) Further Acts

I agree to perform, during and after my employment, all acts deemed necessary or
desirable by the Company to permit and assist it, at its expense, in obtaining
and enforcing the full benefits, enjoyment, rights and title throughout the
world in the Inventions and shop rights hereby assigned to the Company as set
forth in Paragraphs 1 and 3 above. Such acts may include, but are not limited
to, execution of documents and assistance or cooperation in the registration and
enforcement of applicable patents and copyrights or other legal proceedings.

(b) Appointments of Attorney-In-Fact

In the event that the Company is unable for any reason whatsoever to secure my
signature to any lawful and necessary document required to apply for or execute
any patent, copyright or other applications with respect to any Inventions
(including improvements, renewals, extensions, continuations, divisions or
continuations in part thereof), I hereby irrevocably appoint the Company and its
duly authorized officers and agents as my agents and attorneys-in-fact to
execute and file any such application and to do all other lawfully permitted
acts to further the prosecutions and issuance of patents, copyrights or other
rights thereon with the same legal force and effect as if executed by me.

8. No Conflicting Obligations

My performance of this Agreement and as an employee of the Company does not and
will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by me prior to my employment with the Company. I will
not disclose to the company, or induce the Company to use, any confidential or
proprietary information or material belonging to any previous employer or other
person or entity. I am not a party to any other agreement which will interfere
with my full compliance with this Agreement. I will not enter into any
agreement, whether written or oral, in conflict with the provisions of this
Agreement.

9. Survival

This Agreement (a) shall survive the termination of my employment by the
Company, (b) does not in any way restrict my right or the right of the Company
to terminate my employment at any time, for any reason or for no reason, (c) is
assignable by the Company, and (d) is binding upon my heirs and legal
representatives.



--------------------------------------------------------------------------------

10. Specific Performance

A breach of any of the promises or agreements contained herein will result in
irreparable and continuing damage to the Company for which there will be no
adequate remedy at law, and the Company shall be entitled to injunctive relief
and/or a decree for specific performance, and such other relief as may be proper
(including monetary damages if appropriate).

11. Waiver

The waiver by Company of a breach of any provision of this Agreement by me will
not operate or be construed as a waiver of any other or subsequent breach by me.

12. Unenforceable Provisions

If any term, provision, covenant or condition of this Agreement shall for any
reason be held invalid, void or unenforceable by a court of competent
jurisdiction, the remaining provisions will nevertheless continue in full force
and effect and will in no way be affected, impaired or invalidated.

13. Governing Law

This Agreement will be construed in accordance with and governed by, the laws of
the State of California as applied to transactions taking place wholly within
California between California residents.

14. Entire Agreement

This Agreement represents my entire understanding with the Company with respect
to the subject matter of this Agreement and supersedes all previous
understandings, written or oral. This Agreement may be amended or modified only
with the written consent of both me and the Company. No oral waive, amendment or
modification will be effective under any circumstances whatsoever.

 

    EMPLOYEE: Date: 6/23/10     /s/ Sandeep Nayyar     Signature     Sandeep
Nayyar     Name of Employee (Print)     COMPANY: Date: 6/23/10     POWER
INTEGRATIONS, INC.     By:   /s/ Balu Balakrishnan     Title:   Chief Executive
Officer

 

 

 



--------------------------------------------------------------------------------

LIMITED EXCLUSION NOTIFICATION

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the above Agreement between you and the Company does not require you
to assign to the Company, any invention for which no equipment, supplies,
facility or trade secret information of the Company was used and which was
developed entirely on your own time, and (a) which does not relate (1) to the
business of the Company or (2) to the Company’s actual or demonstrably
anticipated research or development, or (b) which does not result from any work
performed by you for the Company. This limited exclusion does not apply to any
patent or invention covered by a contract between the Company and the United
States or any of its agencies requiring full title to such patent or invention
to be in the United States.

I ACKNOWLEDGE RECEIPT OF A COPY OF THIS NOTIFICATION

 

/s/ Sandeep Nayyar Signature Sandeep Nayyar Name of Employee (Print) Dated:
6/23/10

 

Witnessed by: Power Integrations, Inc. /s/ Balu Balakrishnan Representative

Dated: 6/23/10



--------------------------------------------------------------------------------

EXHIBIT A

PRIOR INVENTIONS